Citation Nr: 0725442	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-24 169	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
nystagmus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION


The veteran had active service from August 1942 to May 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for nystagmus.  


FINDINGS OF FACT

1.  The veteran had active service from August 1942 to May 
1943.  

2.  On July 19, 2007, the Board was notified that the veteran 
had died in March 2007.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claim following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


